     Case 1:14-md-02542-VSB-SLC Document 932 Filed 04/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                            CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                             DISCOVERY CONFERENCE
                                                               SCHEDULING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Court is in receipt of Indirect Purchaser Plaintiffs’ motion to compel third-party

Amazon.com Inc. (“Amazon”) to produce data and materials responsible to a subpoena (ECF No.

923), Amazon’s Opposition (ECF Nos. 926–27), and the Indirect Purchaser Plaintiffs’ reply (ECF

No. 930).

         The Court will hold a telephone conference to discuss this motion on Thursday, May 7,

2020 at 10:30 am. The parties are directed to call into the Court’s conference line at 866-390-

1828, access code 380-9799, at the scheduled time.


Dated:          New York, New York
                April 29, 2020                       SO ORDERED




                                               1
